DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-4, 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a projection device, adapted to be placed on a surface,
wherein the projection device comprises a projection lens and a projection device housing, wherein
the projection lens is connected to the projection device housing, and the projection lens is adapted to project a projection image toward a first direction; and
the projection device housing comprises a main casing and a supporting assembly disposed on the main casing in a flipping manner, wherein
the supporting assembly leans against the main casing and when the projection device housing is located in a folded position, and
the supporting assembly is flipped with respect to the main casing when the projection device housing is located in an unfolded position,

wherein the supporting assembly comprises a plurality of supporting members, the plurality of supporting members are sequentially arranged and are pivotally connected to one another end to end, and one of the plurality of supporting members is connected to the main casing, the plurality of supporting members surround at least part of the main casing and one of the plurality of supporting members is adapted to contact the surface when the projection device housing is located in the folded position, and the plurality of supporting members are flipped with respect to one another, the another one of the plurality of supporting members is adapted to contact the surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd